                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                    FILED           %
                                  Norfolk Division

                                                                                  JlL 19 2019
 JERRY EDWARD YOUNGER,
                                                                            CLERK, U.S. DISTRICT COURT
                                                                                   NORFOLK. VA
                       Plaintiff,


                                                              Civil No. 2:18cvl82
 NANCY A. BERRYHILL,
 Acting Commissioner of the Social Security
 Administration,

                       Defendant.



                                        FINAL ORDER


       Plaintiff Jerry Edward Younger brought this action under 42 U.S.C. § 405(g) seeking

judicial review of the final decision of the Social Security Commissioner ("Commissioner")

denying Mr. Younger's claim for Supplemental Security Disability Income ("SSDI") under the

Social Seciuity Act.

       Pursuant to the provisions of28 U.S.C. §§ 636(b)(1)(B)and(C), Rule 72(b)ofthe Federal

Rules of Civil Procedure, Rule 72 of the Rules of the United States District Court for the Eastem

District of Virginia, and by order of reference dated June 11, 2018, this matter was referred to

United States Magistrate Judge Leonard for a Report and Recommendation.

       In a Report and Recommendation filed June 21,2019,the Magistrate Judge found that the

decision by the Administrative Law Judge ("ALJ") denying Mr. Younger's claim for SSDI was

supported by substantial evidence. ECF No. 15. Accordingly,the Magistrate Judge recommended

granting the Commissioner's Motion for Summary Judgment and denying Mr. Younger's Motion

for Summary Judgment. Id.
       By copy of the Report, each party was advised of the right to file written objections to the

findings and recommendations made by the Magistrate Judge. The Court has received no

objections to the Magistrate Judge's Report and Recommendation and the time for filing objections

has now expired.

       The Court, having reviewed the record, does hereby adopt and approve the findings and

recommendations set forth in the Report and Recommendation. It is, therefore, ORDERED that

the Commissioner's Motion for Summary Judgment, ECF No. 13, be GRANTED, Plaintiffs

Motion for Summary Judgment,ECF No. 10,be DENIED,the final decision ofthe Commissioner

be AFFIRMED,and the matter be DISMISSED WITH PREJUDICE.

       The parties are ADVISED that an appeal from this Final Order may be commenced by

forwarding a written notice ofappeal to the Clerk ofthe United States District Court,United States

Courthouse,600 Granby Street, Norfolk, Virginia 23510. This written notice must be received by

the Clerk within sixty days from the date of this Final Order.

       The Clerk is REQUESTED to mail a copy of this Order to all parties.

       IT IS SO ORDERED.




                                                             ArendatrWnght Allen
                                                           United States District Judge
                _!_,2019
     rfolk^irginia
